Name: Council Regulation (EEC) No 1355/90 of 14 May 1990 fixing the guide price for unginned cotton for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: production;  prices;  plant product
 Date Published: nan

 28 . 5 . 90No L 134 / 20 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1355 /90 of 14 May 1990 fixing the guide price for unginned cotton for the 1990 /91 marketing year HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1990 / 91 marketing year the guide price for unginned cotton shall be ECU 96,02 per 100 kg . 2 . The price referred to in paragraph 1 shall be for cotton :  of sound, genuine and merchantable quality ,  containing 14% moisture and 3% of inorganic extraneous matter,  with the characteristics required to yield , after ginning , 54% of seed and 32% of fibres of grade No 5 (white middling), with a length of 28 mm (1-3 / 32"). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , and in particular paragraph 8 of Protocol No 4 on cotton , as last amended by Regulation (EEC) No 4006 / 87 (*), Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas paragraph 8 of Protocol No 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol ; Whereas reference to these criteria leads to the fixing of the guide price as indicated below, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (&gt;) OJ No L 377 , 31 ; 12 . 1987 , p. 49 , ( 2 ) OJ No C 49 , 28 . 2 . 1990 , p. 25 . ( 3 ) OJ No C 96 , 17 . 4 . 1990 . ( 4 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 .